               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                            SOUTHERN DIVISION
                                                §
LORETTA NELSON,                                 §
                                                §
                    Plaintiff,                  §
                                                §       Case No.
                    v.
                                                §
TJ BRANSFIELD and NIANGUA R-V                   §
SCHOOL DISTRICT,                                §
                                                §    JURY TRIAL REQUESTED
May be served to:                               §
TJ Bransfield, Superintendent                   §
301 Rumsey Street                               §
Niangua, MO 65713                               §
                                                §
                     Defendant.

                                     COMPLAINT

       COMES NOW Plaintiff, Loretta Nelson, by and through her Attorney of Record,

Jerry M. Kirksey, and for her Complaint states as follows:

       1. Plaintiff, Loretta Nelson, (“Plaintiff”), is citizen of the state of Missouri,

           residing in Marshfield, Webster County.

       2. Defendant, Niangua R-V School District, (“District”) is a School District

           within the laws and statutes of Missouri which may be served at 301 Rumsey

           Street, Niangua, MO 65713.

       3. Defendant, TJ Bransfield, (“Bransfield”) was an agent of the District at all

           times pertinent to this Petition, and the District is a party by reason of his

           unlawful conduct as an agent of the District which may be served at 301

           Rumsey Street, Niangua, MO 65713.




       Case 6:20-cv-03213-RK Document 1 Filed 07/13/20 Page 1 of 4
4. Plaintiff made multiple reports to Defendant Bransfield as to violations related

   to non-payment of overtime due her as an employee of the District.

5. On October 25, 2019, Plaintiff again communicated to Defendant Bransfield

   as to overtime violations, texting Bransfield about the two prior occasions she

   had spoken with him about being made to change her timecards related to

   hours worked and not being paid overtime.

6. Plaintiff instituted a legal action on her behalf and as a class action on behalf

   of other employees of the District arising from conduct of Defendant

   Bransfield in failing to pay overtime due her and other employees for hours

   served over 40 hours per workweek and for acts of retaliation by Defendant

   Bransfield against plaintiff in violation of Section 215 et seq of the Fair Labor

   Standards Act, to-wit: Nelson v. Bransfield, et al, in the Circuit Court of

   Webster County, Missouri, Case No. 19WE-CC00078, as removed to the

   United States District Court Western District of Missouri, Southern Division,

   Case No. 6:19-cv-03428-LMC.

7. Defendant Bransfield had knowledge that overtime was due plaintiff and other

   employees of the District as reported and set forth in the legal action filed by

   plaintiff.

8. After plaintiff’s legal action was filed the District made changes to address

   overtime violations under the law including, but not limited to, changing job

   descriptions and the exempt/non-exempt status of certain non-certified

   employees.




Case 6:20-cv-03213-RK Document 1 Filed 07/13/20 Page 2 of 4
9. A Settlement Agreement was reached resolving the legal action filed by

   plaintiff against Defendant Bransfield.

10. In June of 2020, the U.S. Department of Labor Wage and Hour Division

   informed the District of an investigation under the Fair Labor Standards Act

   and other payment of wages for wage and hour violations by the District and

   specifically failure to pay overtime to non-certified staff of the District.

   Defendant Bransfield had knowledge that plaintiff was a witness to violations

   of the Fair Labor Standards Act and his conduct in those violations.

11. On July 1, 2020, plaintiff entered a Stipulation of Dismissal in the legal

   action.

12. On July 6, 2020, the court entered an Order of Dismissal of the legal action.

13. On July 7, 2020, Defendant Bransfield terminated plaintiff.

14. On information and belief, Defendant Bransfield did not inform the board of

   his decision to terminate plaintiff.

15. Plaintiff’s voiced opposition and report of overtime violations and instituted

   legal action were motivating factors in the decision to terminate plaintiff.

16. Plaintiff, after having engaged in the protected activities herein, was

   discharged and retaliated against by Defendant Bransfield in violation of 29

   U.S.C. § 215(a)(3).

17. The unlawful conduct of Defendant caused plaintiff to suffer loss wages,

   benefits, retirement loss and physical injury and emotional distress, pain and

   anguish.




Case 6:20-cv-03213-RK Document 1 Filed 07/13/20 Page 3 of 4
       WHEREFORE, Plaintiff prays for judgment in her favor, for attorney fees, costs

and all remedies available to her under the law and Fair labor Standards Act, and for such

relief as the Court deems just and proper.




                                                     /s/Jay Kirksey
                                                    ________________________
                                                    Jerry M. (Jay) Kirksey
                                                    Missouri Bar No. 38643
                                                    Attorney for Plaintiff

                                                    KIRKSEY LAW FIRM, L.L.C.
                                                    711 S. Albany Avenue
                                                    Bolivar, Missouri 65613-2619
                                                    Telephone 417.326.4529
                                                    Facsimile 417.326.8531
                                                    jmkirksey@kirkseylawfirm.com




       Case 6:20-cv-03213-RK Document 1 Filed 07/13/20 Page 4 of 4
